Name: Commission Regulation (EC) No 204/97 of 3 February 1997 amending Regulation (EC) No 441/96 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of Poland
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  Europe;  trade;  EU finance;  tariff policy
 Date Published: nan

 4. 2. 97 EN Official Journal of the European Communities No L 33/3 COMMISSION REGULATION (EC) No 204/97 of 3 February 1997 amending Regulation (EC) No 441/96 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of Poland duty applicable to such imports shall be 20 % of the duty applicable to the most favoured nation.' 2 . Article 3 (c) is replaced by the following: '(c) in box 24, one of the following:  Derecho de aduana en el Arancel Aduanero ComÃ ºn reducido en un 80 % en aplicaciÃ ³n del Reglamento (CE) n ° 3066/95  Told nedsat med 80 %, jf. forordning (EF) nr. 3066/95  ZollermÃ ¤Ã igung um 80 % gemÃ ¤Ã  der Verord ­ nung (EG) Nr. 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as last amended by Council Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 2490/96 prolongs the appli ­ cation of Regulation (EC) No 3066/95 to 31 December 1997; whereas, as a result, Regulation (EC) No 441 /96 of 11 March 1996 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of Poland and repealing Regulation (EEC) No 1995/92 (3), as amended by Regulation (EC) No 1314/96 (4), should be adapted; Whereas the measures provided for in this regulation are in accordance with the opinion of the Management Committee for Cereals ,  Ã Ã ±Ã ¸Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ºÃ ¿Ã ¹Ã ½Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã Ã ³Ã ¹Ã ¿ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã ºÃ ±Ã Ã ¬ 80% Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã  ­ Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3066/95  Customs duty fixed by the Common Customs Tariff reduced by 80 °/o pursuant to Regulation (EC) No 3066/95  Droit de douane fixÃ © au tarif douanier commun rÃ ©duit de 80 % en application du rÃ ¨glement (CE) n0 3066/95  Riduzione del dazio dell 80 % a norma del regolamento (CE) n . 3066/95  Het in het gemeenschappelijk douanetarief vastgestelde douanerecht is verlaagd met 80 % overeenkomstig Verordening (EG) nr. 3066/95 HAS ADOPTED THIS REGULATION:  ReduÃ §Ã £o de 80 % do direito aduaneiro fixado na Pauta Aduaneira Comum em aplicaÃ §Ã £o do Regulamento (CE) n? 3066/95  YhteisessÃ ¤ tullitariffissa vahvistetun tullin alen ­ taminen 80 prosentilla asetuksen (EY) N:o 3066/95 mukaan  Nedsatt tull med 80 % enligt Gemensamma tulltaxan med tillÃ ¤mpning av fÃ ¶rordning (EG) nr 3066/95.' Article 1 Regulation (EC) No 441 /96 is hereby amended as follows : 1 . Article 1 is replaced by the following: 'Article 1 Under the arrangements provided for in Article 3 of Regulation (EC) No 3066/95, 7 500 tonnes of products falling within CN code 1108 13 00 and originating in Poland may be imported into the Community during the period 1 January to 31 December 1997 in ac ­ cordance with this Regulation . The rate of customs 3 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1997. (') OJ No L 328 , 30. 12 . 1995, p. 31 . (2) OJ No L 338, 28 . 12. 1996, p. 13 . (3) OJ No L 61 , 12. 3 . 1996, p. 4. n Of No L 170, 9 . 7. 1996, p. 18 . No L 33/4 EN Official Journal of the European Communities 4. 2. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX (tonnes) CN code Description From 1 January to31 December 1997 1108 13 00 Potato starch 7 500 '